TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00197-CV



                                Rosalinda Trevino, Appellant

                                               v.

                                  Brian O’Quinn, Appellee




            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                          NO. D-1-FM-17-003420,
           THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                          ORDER


PER CURIAM

              Appellant Rosalinda Trevino filed her notice of appeal on March 30, 2018. The

reporter’s record was originally due on June 11, 2018. After being granted multiple extensions

and then being subject to a court order from this Court, LaSonya Thomas filed the reporter’s

record in November 2018. The reporter’s record, however, remains incomplete.

              This Court contacted Thomas on May 7, 2019, requesting a supplemental

reporter’s record. See Tex. R. App. P. 34.6(d) (authorizing appellate court to direct court

reporter to prepare supplemental reporter’s record containing omitted items). In response, she

filed a supplemental reporter’s record on May 15, 2019.       The reporter’s record, however,

remains incomplete. It is missing the transcript from the second day of trial that occurred on

January 9, 2018. Thus, we order Thomas to file a supplemental reporter’s record in this cause no
later than June 10, 2019, that contains the complete trial transcript from January 9, 2018. Failure

to file the supplemental reporter’s record will result in Thomas being called before this Court to

show cause why she should not be held in contempt of this order.

               It is ordered on June 4, 2019.



Before Chief Justice Rose, Justices Goodwin and Baker




                                                2